Case 17-10341-mdc            Doc 42      Filed 01/09/19 Entered 01/10/19 11:10:55                Desc Main
                                         Document Page 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF PENNSYLVANIA

In re:                                                     : Chapter 13
              Ruby Williams and Willie Williams, Jr.,      :
                             Debtors.                      : Bankruptcy No. 17-10341-MDC


                                              ORDER
           AND NOW, pursuant to the Supplemental Application for Compensation and Reimbursement of

Expenses for Services Performed After Confirmation of Chapter 13 Plan (the “Application”) 1 filed by

McDowell Law, PC (the “Applicant”), counsel to Ruby Williams and Willie Williams, Jr. (the

“Debtors”), the Applicant requests the allowance of supplemental compensation in the amount of $800.00

and the reimbursement of expenses in the amount $0.00 (the “Requested Supplemental Compensation”).

           AND, the Applicant filed a certification that proper service has been made on all interested

parties.

           AND, the Applicant filed a certification of no response.

           AND, this Court entered an Order dated September 28, 2017 (the “Confirmation Order”) 2

confirming the Debtors’ Amended Chapter 13 Plan dated July 20, 2017 (the “Plan”). 3

           AND, the total payment allowed to the Applicant pursuant to the confirmed Plan is to be

$3,500.00. Plan, ¶4(a).

           AND, the Debtor has not moved to modify the Plan to provide for payment of the Requested

Supplemental Compensation.

           AND, the Court of Appeals has held that the bankruptcy court “has a duty to review fee

applications, notwithstanding the absence of objections by the United States Trustee . . ., creditors, or any

other interested party, a duty which . . . derives from the court’s inherent obligation to monitor the


1   Bankr. Docket No. 38.
2   Bankr. Docket No. 18.
3   Bankr. Docket No. 14.
Case 17-10341-mdc            Doc 42      Filed 01/09/19 Entered 01/10/19 11:10:55               Desc Main
                                         Document Page 2 of 2


debtor’s estate and to serve the public interest.” In re Busy Beaver Bldg. Centers, Inc., 19 F.3d 833, 841

(3d Cir. 1994) (emphasis in original).

        AND, a confirmation order precludes the relitigation of any issues that were determined by the

confirmation order. In re Szostek, 886 F.2d 1405, 1408-09 (3d Cir. 1989); In re McDuffie, Bky. No. 03-

65333, 2005 WL 3108234, *1 (Bankr. D. Md. Feb. 22, 2005) (“since no amendment to the plan was filed

to increase the specific amount to be paid to counsel, the court cannot order payment through the plan as

an administrative expense.”); In re Lasica, 294 B.R. 718, 722 (Bankr. N.D. Ill. 2003) (denying fee request

because applicant was bound by terms of previously confirmed Chapter 13 plan); In re Young, 285 B.R.

168, 174-75 (Bankr. D. Md. 2002) (“the confirmation of the plan, in which a specific amount of

disbursement to counsel for the debtor as attorney’s fees was required, acted as a final adjudication of the

matters set forth in the plan.”).

        It is hereby ORDERED that the Application is DENIED because the Requested Supplemental

Compensation exceeds the amount of compensation to which the Applicant is entitled under the terms of

the confirmed Plan.


Dated: January 9, 2019
                                                          HONORABLE MAGDELINE D. COLEMAN
                                                          UNITED STATES BANKRUPTCY JUDGE

Thomas Egner, Esquire
McDowell Law, PC
46 West Main Street
Maple Shade, NJ 08046

William C. Miller, Esquire
Chapter 13 Trustee
1234 Market Street, Suite 1813
Philadelphia, PA 19107

United States Trustee
833 Chestnut Street, Suite 500
Philadelphia, PA 19107




                                                     2
